O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                             for
                                            Eastern District of Washington
                                                                                                   Jun 21, 2021
                                                                                                      SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Wendel, Corina Marie                        Docket No.         0980 4:20CR06027-SAB-2


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW David L. McCary, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Corina Marie Wendel, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the Court at Yakima, Washington, on the 22nd day of September 2020, under the following
conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: The defendant is considered to be in violation of her conditions of pretrial supervision by using a controlled
substance, methamphetamine, on or prior to June 3, 2021.

On September 22, 2020, the defendant acknowledged her conditions of pretrial release indicating she understood she could
not use controlled substances.

On June 3, 2021, the defendant reported to Merit Resource Services in Kennewick, Washington, and provided a urine sample
for drug testing. The sample returned presumptive positive for the presence of methamphetamine. The sample was forwarded
to Abbott/Alere Toxicology Service for confirmation. On June 11, 2021, the sample was confirmed positive for the presence
of methamphetamine.

 PRAYING THAT THE COURT WILL INCORPORATE THIS VIOLATION TO THE VIOLATIONS PREVIOUSLY
                                REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury that the
                                                                          foregoing is true and correct.
                                                                          Executed on:       June 21, 2021
                                                                   by     s/David L. McCary
                                                                          David L. McCary
                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Wendel, Corina Marie
  June 21, 2021
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      6/21/2021

                                                                      Date
